NUMBER 13-19-00609-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


JOSE RODRIGUEZ D/B/A DIAMOND TOWING
& RECOVERY, BELEN RODRIGUEZ,
AND JOHN PAUL OBREGON,                                             Appellants,

                                           v.

ADRIANA P. OLIVARES,                                                 Appellee.


                  On appeal from the 214th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

      In this restricted appeal, appellants Jose Rodriguez, Diamond Towing and

Recovery, Belen Rodriguez, and John Paul Obregon appeal the trial court’s grant of

summary judgment in favor of appellee Adriana P. Olivares. By four issues that we
construe as five, appellants contend that: they did not participate in the decision-making

proceedings (issue one); there is error on the face of the record because the judgment is

not final (issue two); and the evidence is insufficient to support a finding that Olivares

established as a matter of law the elements of her causes of action for violation of the

Deceptive Trade Practices Act (DTPA), conversion, and fraud (issues three through five).

We affirm.

                                    I.      BACKGROUND

       Olivares filed suit against appellants on March 15, 2018. Olivares set out the facts

of her claims in her petition as follows:

       On May 8, 2017 Eduardo Cardenas (driver) of the truck and trailer #KW
       2000 W900 was involved in an auto accident. [Diamond] went to the location
       of the accident and towed the trailer to their location 3833 FM 892
       Robstown, Tx. 78380. The next day[,] May 9, 2017, Eduardo Cardenas
       (driver) went to the towing company to pick up his belongings and to request
       a detailed bill. Belen[,] his office administrator told him the bill for services
       rendered was $13,000.00 and that he could pay half[,] once paid he [could]
       take possession of the truck and trailer.

       Eduardo Cardenas (driver) and [Olivares] took the case before Judge
       Gonzalez[,] JP Court in Robstown, Nueces County, Texas. On May 26,
       2017 the Judge rendered a judgment and reduced the fees to $6,835.00.

       A couple of days after the judgment was granted the [Olivares] called
       [Diamond] to discuss a form of payment. Belen with [Diamond] stated to her
       that she was not going to allow [Olivares] to pay any less than what the
       original fees were.

       On August 8, 2017 [Olivares] attempted to pay the fees to [Diamond]; but
       [was] told that [Olivares] could not take possession of the truck and trailer
       because it had been sold.

Olivares sought damages from appellants due to their failure to comply with the judgment

on the basis of DTPA violations, fraud, and conversion.


                                              2
      On July 24, 2018, appellants filed a general denial denying their liability and

asserting what they alleged were their affirmative defenses as follows:

      [Appellants] are not liable as alleged by [Olivares] because the injuries and
      damages alleged are not recoverable under the [DTPA]. [Appellants] have
      complied with all statutory requirements regarding the disposal of property
      subject to a tow lien and in compliance with the Texas Occupations Code
      and the Texas Property Code.

      . . . . [Appellants]  are    not   liable  as     alleged by  [Olivares]
      because . . . [Olivares] failed to secure possession of the impounded
      property within the time constraints allowed by law.

      . . . . [Appellants]  are     not    liable   as    alleged     by    [Olivares]
      because . . . [Olivares] is prohibited by Statute in bringing forth her claim as
      asserted within her Original Petition as she failed to secure the release of
      her property in compliance with State Law.

      . . . . [Appellants] are not liable as alleged by [Olivares] because
      of . . . [Olivares’s] failure to claim her property, acted as a release of all
      claim and right to said property.

      . . . . [Appellants] are not liable as alleged by [Olivares] because . . . [she]
      waived whatever claims to the property at issue that she may have had by
      her failure to timely redeem the property in compliance with State Law.

      . . . . [Appellants] are not liable as alleged by [Olivares] because . . . [she]
      consented to the sale and disposal of the property when she failed to
      redeem the property and pay the amount owing to [Diamond].

      . . . . [Appellants] are not liable as alleged . . . because . . . [Olivares failed]
      to mitigate. . . [and she failed] to redeem the property caus[ing] the property
      to be forfeited and all claims and right to said property transferred to
      [Diamond] who had perfected their lien.

      On March 12, 2019, Olivares filed a motion for traditional summary judgment on

her DTPA, fraud, and conversion claims. Appellants did not respond. The trial court held

a summary judgment hearing on April 29, 2019. Appellants did not appear at the hearing.

The trial court granted Olivares’s motion for traditional summary judgment on all her


                                               3
claims on May 31, 2019. This appeal followed.

                                II.          RESTRICTED APPEAL

       Generally, a notice of appeal is due within thirty days after a final judgment is

signed. TEX. R. APP. P. 26.1. Nonetheless, a party may obtain relief via a restricted appeal

if it is established that (1) the appellant filed a notice of the restricted appeal within six

months after the judgment was signed; (2) the appellant was a party to the underlying

lawsuit; (3) the appellant did not participate in the hearing that resulted in the complained-

of judgment and did not timely file any post-judgment motions or requests for findings of

fact and conclusions of law; and (4) error is apparent on the face of the record. See id.

26.1(c), 30; Alexander v. Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004).

       It is undisputed that appellants filed a notice of the restricted appeal within six

months after the judgment was signed and were parties to the underlying lawsuit.

Therefore, we proceed to consider the third and fourth elements of a restricted appeal.

                                      III.     PARTICIPATION

       By their first issue, appellants contend that they met the nonparticipation element

of a restricted appeal. Olivares responds that appellants did not participate in the

summary judgment proceedings because appellants chose not to respond to the motion

for summary judgment and chose not to appear at the summary judgment hearing.

A.     Applicable Law

       An appellant satisfies the non-participation element for a restricted appeal only if

the appellant did not take part in the “decision-making event” that resulted in an

adjudication of its rights. See Texaco, Inc. v. Cent. Power & Light Co., 925 S.W.2d 586,


                                                  4
589 (Tex. 1996). “The decision-making event is the proceeding in which the questions of

law and fact are decided.” Cox v. Cox, 298 S.W.3d 726, 731 (Tex. App.—Austin 2009, no

pet.). The policy underlying the nonparticipation requirement is to deny restricted appeals

to those who should reasonably have pursued the quicker method of ordinary appeal.

Texaco, Inc., 925 S.W.2d at 590. Courts construe the nonparticipation requirement

liberally in favor of a right to appeal. Stubbs v. Stubbs, 685 S.W.2d 643, 645 (Tex. 1985).

It is the fact of nonparticipation, not the reason for it, that determines a person’s right to

pursue a restricted appeal. Texaco Inc., 925 S.W.2d at 589.

       In the context of summary judgment proceedings, “[a] restricted appeal is only

available where appellant neither filed a response nor appeared at the hearing on the

summary judgment motion.” Lake v. McCoy, 188 S.W.3d 376, 378 (Tex. App.—Dallas

2006, no pet.) (citing Stiver v. Tex. Instruments, Inc., 615 S.W.2d 839, 842 (Tex. App.—

Houston [1st Dist.] 1981, writ ref’d n.r.e.)); see Texaco, Inc., 925 S.W.2d at 589

(describing that participation of a party in a summary judgment proceeding requires that

the party take part in all steps of that summary judgment proceeding except the

hearing . . . .’”); Havens v. Ayers, 886 S.W.2d 506, 509 (Tex. App.—Houston [1st Dist.]

1994, no writ) (“This Court has held that where an appellant neither filed a response nor

appeared at the hearing on a summary judgment motion, appeal by writ of error

[(restricted appeal)] is permissible.” (citing Stiver, 615 S.W.2d at 842)); see also Aldrete

v. City of McAllen, No. 13-16-00587-CV, 2018 WL 1417485, at *2 (Tex. App.—Corpus

Christi–Edinburg Mar. 22, 2018, pet. denied) (mem. op.).




                                              5
B.     Analysis

       In this case, the trial court’s summary judgment ruling constitutes the relevant

decision-making event in determining nonparticipation because it resulted in the

adjudication of the parties’ rights and led to the complained-of judgment. See TEX. R. APP.

P. 30; Texaco Inc., 925 S.W.2d at 589. It is undisputed that appellants did not file a

response to Olivares’s motion for summary judgment and did not attend the summary

judgment hearing. Still, Olivares argues that appellants participated in the decision-

making event by choosing not to file a response and not to appear at the summary

judgment hearing after they were properly notified of both. Olivares states that

“‘participation by active refusal to participate’ is participation to a degree this Court has

the discretion to designate.”

       However, as set out above, “‘[i]t is the fact of nonparticipation, not the reason for

it,’” that determines a party’s right to a restricted appeal. Texaco, Inc., 925 S.W.2d at 590.

“As in an ordinary appeal, a writ of error [(restricted appeal)] appellant is not required to

show diligence or lack of negligence before its complaints will be heard.” Id. Accordingly,

as we must construe the nonparticipation requirement liberally in favor of a right to appeal

and we are not to look at the reason for nonparticipation, we conclude that appellants did

not participate in the summary judgment proceedings below and therefore established

that element of a restricted appeal. See Stubbs, 685 S.W.2d at 645; Rivero v. Blue Keel

Funding, L.L.C., 127 S.W.3d 421, 424 (Tex. App.—Dallas 2004, no pet.) (determining

that a defendant met the non-participation requirement even though he filed an answer,

was served with requests for admissions, and had notice of the motion for summary


                                              6
judgment but did not respond to the motion or appear at the summary-judgment hearing);

see also Tex. Dep’t of Pub. Safety v. J. W. D., No. 03-14-00101-CV, 2014 WL 7464229,

at *1 (Tex. App.—Austin Dec. 31, 2014, pet. denied) (mem. op.) (“The fact that the

Department had filed an answer and had notice of the hearing does not alter the fact that

the Department did not participate in the actual decision-making event from which the

expunction order resulted.”); Meadows v. FIA Card Servs., N.A., No. 09-12-00051-CV,

2012 WL 3860648, at *1 (Tex. App.—Beaumont Sept. 6, 2012, no pet.) (mem. op.)

(concluding that, although the appellant filed a summary judgment response and a motion

to defer a summary judgment hearing, “those documents were filed . . . long after the trial

court had granted [the summary judgment] motion” and therefore the record did not

indicate that the appellant had “filed a timely summary judgment response or any post-

judgment motions or requests that amount to participation in the decision-making event”);

Hornsby v. Alter’s Gem Jewelry, Ltd., No. 09-04-0542 CV, 2005 WL 3073790, at *2 (Tex.

App.—Beaumont Nov. 17, 2005, pet. denied) (mem. op.) (explaining that the appellant

did not participate in the summary judgment proceedings because he did not file a

response to the summary judgment motion or attend the hearing); Bass v. Bass, No. 01-

00-00745-CV, 2002 WL 1227193, at *4 (Tex. App.—Houston [1st Dist.] June 6, 2002, no

pet.) (mem. op.) (concluding that the appellant met the non-participation requirement

even though the appellant either “deliberately or intentionally” did not participate in the

decision-making event). We sustain appellants’ first issue.

                       IV.    ERROR ON THE FACE OF THE RECORD

       By their second and third issues, appellants contend that there is error on the face


                                            7
of the record because (1) the summary judgment is not final for purposes of appeal and

(2) even if the judgment is final, there is insufficient evidence to support it.

A.      Finality of the Judgment

        By their second issue, appellants contend that the judgment is not final for

purposes of appeal because the trial court did not dispose of their request for attorney’s

fees. Specifically, appellants claim that they “made a counterclaim for attorney’s fees that

were allowed under the Declaratory Judgment Act for their towing services, as well as

allowed under the Texas Property Code Section 70.08 allowing for attorney’s fees for a

property lien on the recovered vehicle.”1 Therefore, due to the alleged nonfinality of the

judgment, appellants claim that “there is clear error on the face of the record.” Olivares

responds that the judgment is final because “[a]ppellants never completed a counterclaim

for attorney’s fees, [thus] there were no claims made by [a]ppellants to consider.”

        We note that if we find that the summary judgment is not final, then the proper

disposition is to dismiss appellants’ appeal. See Frausto v. RC Indus. LLC, 605 S.W.3d

54, 56 (Tex. App.—San Antonio 2020, no pet.) (“If an order on a motion for summary

judgment is not final, and the order is not an appealable interlocutory order, we must

dismiss the appeal for lack of jurisdiction.” (citing Estate of Aguilar, 521 S.W.3d 389, 390

(Tex. App.—San Antonio 2017, no pet.))). Therefore, we must determine whether the

judgment is final for purposes of appeal. If it is final, we may continue with our restricted



        1  Appellants did not make a counterclaim pursuant to the Declaratory Judgment Act or the Texas
Property Code. Instead, they asserted their affirmative defenses as follows: “Defendants have complied
with all statutory requirements regarding the disposal of property subject to a tow lien and in compliance
with the Texas Occupations Code and the Texas Property Code.” As set out above, appellants did not
mention the Declaratory Judgment Act or 70.08 of the Texas Property Code in their pleading.

                                                    8
appeal analysis. However, if it is not final, we must dismiss this appeal for lack of

jurisdiction.2 City of San Antonio v. Tommy Harral Constr., Inc., 486 S.W.3d 77, 80 (Tex.

App.—San Antonio 2016, no pet.).

       “Unless a statute authorizes an interlocutory appeal, appellate courts generally

only have jurisdiction over final judgments.” City of San Antonio, 486 S.W.3d at 80; see

also TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a). We must strictly construe statutes

providing for interlocutory appeals of orders that are not final or generally appealable. City

of Houston v. Estate of Jones, 388 S.W.3d 663, 666 (Tex. 2012) (per curiam); Tex. A &

M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 841 (Tex. 2007).

       Here, Olivares filed suit for conversion, DTPA violations, and fraud; she also

requested attorney’s fees. Appellants filed a general denial asserting several affirmative

defenses including claims that they complied with the DTPA, the Texas Occupations

Code, and the Texas Property Code, contributory negligence, illegality, release, waiver,

consent, and failure to mitigate. Appellants made a general claim for attorney’s fees;

however, they did not seek affirmative relief. Olivares filed a motion for traditional

summary judgment on her DTPA, conversion, and fraud claims and sought attorney’s

fees for each claim. The trial court granted summary judgment in favor of Olivares on all

three causes of action, and it awarded attorney’s fees to Olivares based on each cause

of action.

       As stated above, Olivares moved for summary judgment on each of her causes of

action and affirmative claims for attorney’s fees. The judgment specifically states that


       2   We would not find error on the face of the record.

                                                     9
Olivares’s request for attorney’s fees is granted. Even if we were to construe appellants’

answer as requesting attorney’s fees as to Olivares’s DTPA claim, the trial court awarded

attorney’s fees to Olivares as the prevailing party; thus, it was not necessary for the trial

court to state in its motion that it had denied appellants’ request for attorney’s fees. See

TEX. BUS. & COM. CODE ANN. § 17.50(c) (establishing that the defendant may only obtain

attorney’s fees pursuant to the DTPA “[o]n a finding by the court that an action under this

section was groundless in fact or law or brought in bad faith, or brought for the purpose

of harassment”), § 17.50(d) (providing that “[e]ach consumer who prevails [on a DTPA

claim] shall be awarded court costs and reasonable and necessary attorneys’ fees”).

       Appellants also claim that they were entitled to attorney’s fees pursuant to the

Texas Declaratory Judgment Act. However, appellants did not file a claim for a

declaratory judgment in their answer, and upon our review of their answer they did not

seek any other affirmative relief entitling them to attorney’s fees. See Leon Springs Gas

Co. v. Rest. Equip. Leasing Co., 961 S.W.2d 574, 578 (Tex. App.—San Antonio 1997, no

pet.) (explaining that a defendant’s request for attorney’s fees in its answer does not

constitute a claim for affirmative relief if the request is not made in connection with an

affirmative claim); see also Villafani v. Trejo, 251 S.W.3d 466, 470 (Tex. 2008); Spicer,

Tr. for Estate of Brady v. Maxus Healthcare Partners, LLC, 616 S.W.3d 59, 128 (Tex.

App.—Fort Worth 2020, no pet.) (stating that “a party seeking recovery of attorney’s fees,

even under a mandatory statute, must still sufficiently notify the court and opposing party

of his intent to recover his attorney’s fees under that statute” and explaining that although

the defendant could have asked for attorney’s fees pursuant to a statute, he did not plead


                                             10
them pursuant to that statute and thus could not be awarded them); Shaw v. Lemon, 427

S.W.3d 536, 540 (Tex. App.—Dallas 2014, pet. denied) (“In summary, a pleading that

does not ask for an award of attorney’s fees under a mandatory statute does not give

notice to the opposing party of all the relief sought.”); Alan Reuber Chevrolet, Inc. v. Grady

Chevrolet, Ltd., 287 S.W.3d 877, 884 (Tex. App.—Dallas 2009, no pet.) (“A general

prayer for relief will not support an award of attorney’s fees because it is a request for

affirmative relief that must be supported by the pleadings.”); Grant v. Hope Vill.

Apartments, No. 09-09-00527-CV, 2010 WL 4262001, at *3 (Tex. App.—Beaumont Oct.

28, 2010, pet. denied) (mem. op.). We are unable to determine how appellants could be

entitled to attorney’s fees when they made no claim for declaratory judgment or any other

affirmative relief, and they do not provide any argument supporting such a conclusion.3

See TEX. R. APP. P. 38.1(i). We conclude that the trial court’s summary judgment disposed

of all parties and all claims and is final for purposes of appeal. 4 Therefore, we may

proceed to analyze appellants remaining issues. We overrule appellants’ second issue.5



        3 Appellants made a general request for attorney’s fees in their answer. However, they did not
request a declaratory judgment or state how they were entitled to affirmative relief entailing the award of
attorney’s fees.
        4  It is unclear if appellants argue that they were entitled to attorney’s fees based on their affirmative
defenses. Nonetheless, a party relying on an affirmative defense to defeat a motion for summary judgment
must raise a genuine issue of fact as to each element of the defense. Brownlee v. Brownlee, 665 S.W.2d
111, 112 (Tex. 1984); Birenbaum v. Option Care, Inc., 971 S.W.2d 497, 504 (Tex. App.—Dallas 1997, pet.
denied). However, here, appellants did not respond to Olivares’s motion for summary judgment. Therefore,
they did not raise an issue of fact as to the elements of their affirmative defenses. Appellants cite no
authority, and we find none, supporting a conclusion that the trial court had to address appellants’
affirmative defenses in its summary judgment when appellants failed to file an answer with evidence to
support their defenses. Therefore, we reject appellants’ argument to the extent that they claim they were
entitled to attorney’s fees based on their affirmative defenses.
         5 As a sub-issue to their second issue, appellants state, “As Appellants have shown that the order

is not a final order subject to execution, Appellants will raise Res Judicata upon return to the trial court.” It
appears that this sub-issue depends on a conclusion that the trial court’s summary judgment is not final for
                                                       11
B.     Sufficiency of the Evidence

       Next, by what we construe as their third through fifth issues, appellants contend

that there is error on the face of the record because the evidence is insufficient to support

the trial court’s summary judgment for DTPA violations, fraud, and conversion.

       1.      DTPA

       In their third issue appellants argue as follows:

       The evidence supporting the claims raised here was insufficient as a matter
       of law. A trial court may not grant a summary judgment for lack of response
       to the motion by the nonmovant when the movant’s summary judgment
       proof is legally insufficient. Summary judgments must stand on their own
       merits, and the nonmovant’s failure to answer or respond cannot be
       supplied by default to the summary judgment proof necessary to establish
       the movant’s right.

       . . . . The elements of a claim under the DTPA are (1) the plaintiff is a
       consumer, (2) the defendant engaged in false, misleading, or deceptive
       acts, and (3) these acts constituted a producing cause of the consumer’s
       damages. Reliance is a necessary element of a DTPA claim based on false,
       misleading, or deceptive acts.

       Further: “A section 17.46(b)(12) violation depends upon the existence of an
       underlying contract or agreement, the terms of which are misrepresented.”
       It does not include representations that are not connected to another
       agreement. Here the only misrepresentation alleged in the admissions is
       that the truck would be returned upon payment.

       Here, there is no evidence of an underlying agreement upon which to base
       a misrepresentation in this case. Further, simply requiring payment for
       services would not seem sufficient to qualify as a misrepresentation on a
       non-existent underlying agreement. No/insufficient evidence was presented
       on this claim and summary judgment was improper.

(Internal citations omitted).




purposes of appeal. However, we have concluded that the judgment is final. Therefore, this issue is not
dispositive, and we decline to address it. See TEX. R. APP. P. 47.1.

                                                  12
       In her pleadings, Olivares alleged appellants violated § 17.50(a)(2) of the DTPA.

See TEX. BUS. & COM. CODE ANN. § 17.50(a)(2) (providing that a consumer may maintain

an action where a breach of an implied warranty constitutes a producing cause of

economic damages or damages for mental anguish). She moved for traditional summary

judgment based on this cause of action and based on appellants’ deemed admissions.

The trial court set out the deemed admissions, in pertinent part, as follows: (1) appellants

violated the DTPA; (2) they charged an “exorbitant fee ($13,000) for the towing services

that were provided”; (3) they refused “to accept the amount that Judge Gonzalez ordered

that [appellants] accept for the return to [Olivares] of her truck”; and (4) they gave

Olivares’s truck to Obregon which was “unconscionable and caused economic damages

to [Olivares].”6 See id. § 17.50(a)(2).

       Section 17.46(b)(12) establishes that a party may sue pursuant to the DTPA for

false, misleading, or deceptive acts or practices in the conduct of any trade or commerce

and that “false, misleading, or deceptive acts or practices” include, but are not limited to,

“representing that an agreement confers or involves rights, remedies, or obligations which

it does not have or involve, or which are prohibited by law.” Id. § 17.46(b)(12). Olivares

did not cite or claim that appellants violated § 17.46(b)(12) in her pleadings, and she did

not allege a DTPA violation on the basis that appellants represented that an agreement

conferred or involved rights, remedies, or obligations which it did not have or involve, or

which were prohibited by law. Other than claiming that Olivares failed to establish her

entitlement to relief pursuant to § 17.46(b)(12), appellants have not presented any


       6   Appellants did not challenge the deemed admissions in the trial court and do not do so on appeal.

                                                    13
substantive legal argument with citation to legal authority to support their third issue.7 See

TEX. R. APP. P. 38.1(i); TEX. BUS. & COM. CODE ANN. § 17.46(b)(12). Therefore, appellants

have not shown error on the face of the record on this basis. We overrule appellants’ third

issue.

         By a sub-issue to their third issue, appellants contend that there is no evidence

supporting the trial court’s award of treble damages because there is no evidence that

Olivares suffered mental anguish. Olivares responds that the statute allows for treble

damages on a finding by the trial court that appellants’ “conduct was committed

knowingly, not whether or not [a]ppellee presented evidence of mental anguish.”

         If a defendant’s conduct was committed knowingly or intentionally, a plaintiff who

prevails under the DTPA may recover additional treble damages. TEX. BUS. & COM. CODE

ANN. § 17.50(b)(1); Emmanuel v. Izoukumor, 611 S.W.3d 453, 458 (Tex. App.—Houston

[14th Dist.] 2020, no pet.) (noting that the “plaintiff may recover up to three times its actual

damages if trier of fact finds defendant violated DTPA ‘knowingly’”). Thus, in addition to

mental anguish damages, when conduct is committed knowingly, the consumer may be

awarded up to three times the amount of economic damages. TEX. BUS. & COM. CODE

ANN. § 17.50(b)(1).

         Here, the trial court did not award mental anguish damages to Olivares. Instead,

the trial court states in the judgment, “This Court further exercises [its] discretion, pursuant


         7 Even if Olivares claimed that appellants violated § 17.46(b), there is nothing in the record
establishing that she did so on the basis that appellants claim that she did. Section 17.46(b) is a non-
exhaustive list of conduct constituting a “false, misleading, or deceptive act or practice.” See TEX. BUS. &
COM. CODE ANN. § 17.46(b); see also Froemming v. Perez, No. 04-05-00514-CV, 2006 WL 704479, at *3
(Tex. App.—San Antonio Mar. 22, 2006, no pet.) (mem. op.) (“A noninclusive list of conduct constituting a
‘false, misleading, or deceptive act or practice’ is set forth in section 17.46(b) of the statute.”).

                                                    14
to the [DTPA], to award [Olivares] up to three (3) times (x) her actual damages and the

Court determines that it will multiply [Olivaress’] actual damages by three (3) times.” As

the trial court did not include any mental anguish damages, no evidence of mental anguish

was required. The trial court’s award of treble damages was based on its finding that

appellants’ acts were committed knowingly, a finding not challenged on appeal. See id.

Therefore, appellants’ sub-issue to their third issue is without merit. Accordingly,

appellants have not shown error on the face of the record in this regard. We overrule

appellants’ sub-issue to their third issue.

       2.     Conversion

       By their fourth issue, appellants contend that the evidence is insufficient to show

that their possession of the vehicle was unlawful; thus, summary judgment was

improperly granted on Olivares’s conversion claim. Specifically, after setting out the

elements of conversion, appellants state:

       There was no evidence that Appellants exercised unlawful possession as []
       there are clear statutory requirements that must be followed in Texas
       Property Code Section 70.06 regarding liens on towed vehicles and their
       sale. No evidence was presented that Appellants failed to follow the
       procedures in the statute (as was raised as an affirmative defense) or that
       Olivares[] complied with [her duty] under that statute to pay for the vehicle
       within 30 days. Therefore, the evidence is insufficient to support a claim for
       Conversion.

Other than the assertions stated above with citation only to the elements of conversion,

appellants have not presented any substantive legal argument applying legal authorities

to the facts of this case. See TEX. R. APP. P. 38.1(i). Appellants merely make a global and

unsubstantiated allegation with general citation to authority, without explaining how that

authority cited applies to the facts here. Thus, appellants have failed to provide any

                                              15
substantive analysis in such a manner as to demonstrate that there is error on the face

of the record. We are prohibited from making appellants’ argument for them, and we

refuse to do so. Moreover, we are prohibited from researching the law and then fashioning

a legal argument for appellants when they have failed to do so. See Canton-Carter v.

Baylor Coll. of Med., 271 S.W.3d 928, 932 (Tex. App.—Houston [14th Dist.] 2008, no

pet.); see also Atkinson v. Sunchase IV Homeowners Ass’n, Inc., No. 13-17-00691-CV,

2020 WL 2079093, at *2 (Tex. App.—Corpus Christi–Edinburg Apr. 30, 2020, no pet.)

(mem. op.). We overrule appellants’ fourth issue.

      3.     Fraud

      By their fifth issue, appellants argue as follows:

      What is important for the court to realize is that there are not common law
      requirements for towing and releasing a vehicle. These items are governed
      by Statute (as was affirmatively plead) under the Transportation Code as
      well as the Property Code. No/insufficient evidence was presented to have
      the court determine that Appellants failed to comply with any statutory
      requirements regarding the tow. Any common law claims in this case are
      preempted by the statutory requirements. None of the statutory
      requirements were presented, discussed or even referenced in the
      summary judgment or order. A[s] such there is no/insufficient evidence upon
      which to base a finding of fraud /misrepresentation or any other common
      law claim.

This is the extent of appellants’ argument supporting its contention that summary

judgment was improper as to Olivares’s fraud claim. As we understand it, appellants

argue that Olivares did not address their affirmative defenses in her motion for summary

judgment. However, Olivares had no burden to disprove appellants’ affirmative defenses

in her motion for summary judgment. Lujan v. Navistar Fin. Corp., 433 S.W.3d 699, 704

(Tex. App.—Houston [1st Dist.] 2014, no pet.) (“To defeat summary judgment by raising


                                            16
an affirmative defense, the nonmovant must do more than just plead the affirmative

defense,” and “[h]e must come forward with evidence sufficient to raise a genuine issue

of material fact on each element of his affirmative defense”). Olivares’s summary

judgment burden required that she establish a right to judgment as a matter of law by

providing summary judgment evidence supporting each element of her causes of action.

See Geiselman v. Cramer Financial Group, Inc., 965 S.W.2d 532, 535 (Tex. App.—

Houston [14th Dist.] 1997, no writ). On appeal, appellants do not dispute that Olivares

met her burden of establishing the elements of fraud. 8 Thus, once Olivares met her

burden, the burden shifted to appellants to raise a material fact issue sufficient to defeat

summary judgment, and they did not do so because they did not respond to Olivares’s

motion for summary judgment. See Centeq Realty, Inc. v. Siegler, 899 S.W.2d 195, 197

(Tex. 1995). Appellants have not shown that error is apparent on the face of the record in

this regard. We overrule appellants’ fifth issue.

                                          V.      CONCLUSION

        We affirm the trial court’s judgment.



                                                                                   JAIME TIJERINA
                                                                                   Justice

Delivered and filed on the
6th day of May, 2021.


        8 The elements of fraud are as follows: (1) the defendant made a material false representation; (2)
the defendant knew the falsity of the representation “‘or made it recklessly as a positive assertion without
any knowledge of its truth’”; (3) “the defendant intended to induce the plaintiff to act upon the
representation”; and (4) “the plaintiff actually and justifiably relied upon the representation and suffered
injury as a result.” JPMorgan Chase Bank, N.A. v. Orca Assets G.P., L.L.C., 546 S.W.3d 648, 653 (Tex.
2018).

                                                    17